PER CURIAM.
Appellant appeals a final judgment entered by the trial court sitting without a jury-
The material facts as presented to the trial court were in conflict and were resolved by the trial court against the appellant. There was competent substantial evidence before the trial court which supports appellee’s position that the negotiable instrument which was the subject of the lawsuit was void insofar as the appellee was personally liable as the maker. Therefore, the final judgment appealed is
Affirmed.
HOBSON, C. J., and PIERCE and MANN, JJ., concur.